Exhibit 10.34

NEWMONT MINING CORPORATION

Non-Employee Director Compensation and Benefits

 

Description

   Amount

Attendance Fees (per meeting)

  

Committee Meeting

   $ 2,000

Board Meeting (including telephonic)

  

(in excess of 15 Board Meetings per calendar year)

   $ 2,000

Annual Cash Retainer

  

Payable quarterly in arrears

   $ 80,000

Other Retainers (payable quarterly in arrears)

  

Audit Committee Member

   $ 5,000

Audit Committee Chair

   $ 15,000

Compensation Committee Chair

   $ 15,000

Other Committee Chairs

   $ 10,000

Independent Chairman

   $ 185,000

Annual Award of Common Stock or

  

Director Stock Units

   $ 120,000

On the day following election or re-election as a director by the stockholders
or on the day following appointment as a director by the Board, each
non-employee director shall be entitled to receive Director Stock Units (“DSUs”)
with respect to common stock of Newmont Mining Corporation having a fair market
value as of the day following election or appointment of U.S. $120,000.
Notwithstanding the foregoing, each non-employee director may elect to receive
the award in the form of shares of the Corporation’s common stock, in lieu of
DSUs, in respect of any year upon timely written notice to the Corporation’s
Corporate Secretary. Such awards will be made, on terms and conditions as
determined by the Board, to those non-employee directors so elected, re-elected
or appointed.

Retirement

On retirement, at any time after attaining age 65, a director who was serving on
the Board on January 27, 1999, and who is not entitled to a pension under
Newmont’s pension plan, and who has served for at least ten consecutive years as
a director of Newmont Mining Corporation or Newmont Gold Company, is entitled to
be paid an annual sum of $50,000 for life.

Effective January 1, 2008